Execution Copy


AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
This Amended and Restated Executive Employment Agreement (this “Agreement”) by
and between Quintana Energy Services Inc., a Delaware corporation (“Company”),
and D. Rogers Herndon (“Executive”) is entered into effective as of June 15,
2019 (the “Effective Date”). Executive and Company shall be referred to
individually as a “Party” and collectively as the “Parties” within this
Agreement.
WHEREAS, Executive and Company are currently party to that certain Executive
Employment Agreement entered into by and between the Parties, effective as of
February 13, 2018 (the “Original Employment Agreement”); and
WHEREAS, Company and Executive mutually desire to terminate the Original
Employment Agreement, and the Parties desire to enter into this Agreement as of
the Effective Date, and this Agreement shall supersede and replace in its
entirety the Original Employment Agreement, with the terms of Executive’s
employment being set forth herein.
NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations, obligations and agreements contained herein, and for other
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows:
1.Term of Employment. The “Initial Term” of Executive’s employment hereunder
shall commence on the Effective Date of this Agreement, and shall continue
thereafter until the third (3rd) anniversary of the Effective Date, unless
earlier terminated in accordance with the terms of this Agreement. After the
expiration of the Initial Term, if not earlier terminated, this Agreement shall
automatically renew on each anniversary of the Effective Date for successive one
(1) year periods. Each such one (1) year renewal term shall be referred to as a
“Renewal Term.” The period that Executive is employed hereunder is referred to
as the “Term” of this Agreement.
2.Executive’s Duties.
(a)Positions. During the Term, Executive shall serve as President and Chief
Executive Officer (and/or in such other positions as Company may designate from
time to time, which positions may involve providing services to Company’s direct
or indirect subsidiaries, as the Parties mutually may agree) with such duties
and responsibilities as may from time to time be assigned to him by Company,
provided that such duties are at all times consistent with the duties of such
positions. Company and each entity which is owned (directly or indirectly) or
controlled by Company are referred to herein collectively as the “Company
Group.” Executive agrees to serve, without additional compensation, if elected
or appointed to the one or more offices or as a director of any member of the
Company Group. Company and Executive hereby agree that (i) at any time and from
time to time, Company may cause any member of the Company Group to be
Executive’s employer, and, subject to Section 11, any such change in Executive’s
employer shall not alter the rights and obligations of the parties hereunder;
and (ii) Executive’s employer commencing as of the Effective Date shall be QES
Management LLC until such time as such employer may be changed in accordance
with clause (i) of this sentence.
(b)Other Interests. Executive agrees, during the Term, to devote his full
business time, energy and best efforts to the business and affairs of the
Company Group and not to engage, directly or indirectly, in any other business
or businesses, whether or not similar to that of Company, except with the
consent of the Board of Directors of Company (the “Board”). Executive will be
allowed to participate as a member of the board of directors for individual
portfolio companies controlled by Quintana Capital Group or Archer Limited and
as a member of the board of directors of any non-profit organizations so long as
such participation does not (i) materially impact Executive’s ability to fulfill
all of Executive’s duties for Company or (ii) create an actual or potential
conflict with the interests of Company. Notwithstanding the foregoing, Executive
will be permitted to, with the prior written consent of the Board (which consent
can be withheld by the Board in its discretion), act or serve as a director,
trustee, committee member or principal of a for-profit business organization.
3.Compensation.
(a)Base Compensation. For services rendered by Executive under this Agreement,
Company shall pay to Executive a minimum base salary (“Base Compensation”) at
the rate of $550,000 per annum payable in accordance with Company’s customary
payroll practice for its senior executive officers, as in effect from time to
time. The amount of Base Compensation shall be reviewed periodically by the
Board and may be increased from time to time as the Board may deem appropriate.
References in this Agreement to Base Compensation shall refer to Executive’s
Base Compensation as so increased from time to time. Base Compensation, as in
effect at any time, may not be decreased without the prior written consent of
Executive.
(b)Annual Bonus. In addition to his Base Compensation, Executive shall be
eligible to receive each year during the Term, a cash incentive payment
(“Bonus”) in an amount determined by the Board based on Executive’s individual
performance, the performance of Company and performance goals established by the
Board. The target Bonus shall be an amount equal to 100% of Executive’s Base
Compensation in effect at the time the Bonus is determined (“Target Bonus”).
Such Bonus, if any, shall be paid not later than March 15 of the calendar year
following the calendar year in which the Bonus was earned.
(c)Equity Compensation. During the Term, Executive shall be eligible to
participate in any equity compensation arrangement or plan, including but not
limited to the Quintana Energy Services Inc. 2018 Long Term Incentive Plan and
any successor plans (as applicable, and as amended from time to time, the
“LTIP”), offered by Company or any member of the Company Group to senior
executives on such terms and conditions as the Board shall determine in its sole
discretion. Except as provided herein, nothing herein shall be construed to give
Executive any rights to any amount or type of awards, or rights as an equity
holder pursuant to any such plan, grant or award except as provided in such
award or grant to Executive provided in writing and authorized by the Board.
4.Other Benefits.
(a)Paid Time Off. Executive shall be entitled to take up to twenty-five (25)
work days as annual paid time off provided that such paid time off time does not
interfere with his duties hereunder. Such paid time off will accrue and must be
taken in accordance with Company’s paid time off policies in effect from time to
time.
(b)Business Expenses. Company shall reimburse Executive for all reasonable
business expenses incurred by Executive in the performance of his duties, which
expenses will be subject to the oversight of the Company’s Board of Directors,
in the normal course of business and will be compliant with the applicable
reimbursement policy of Company. It is understood that Executive is authorized
to incur reasonable business expenses for promoting the business of Company,
including reasonable expenditures for travel, lodging, meals and client or
business associate entertainment. Request for reimbursement for such expenses
must be accompanied by appropriate documentation.
5.Termination and Effect on Compensation.
(a)Resignation by Executive.
(i)Executive may terminate his employment under this Agreement and resign his
position(s) with Company at any time, for any reason whatsoever, or for no
reason, in Executive’s sole discretion, by delivering a Notice of Termination
(defined in Section 5(e) below) providing thirty (30) days’ advance notice of
termination (the “Notice Period”). In the event of such termination, except as
otherwise provided below, Executive shall not be entitled to further
compensation pursuant to this Agreement except: (A) as may be provided by the
terms of any benefit plans of Company or any member of the Company Group in
which Executive may be a participant, and the terms of any outstanding
equity-based awards, (B) for Base Compensation accrued but unpaid through the
Date of Termination (defined in Section 5(f) below), and (C) reimbursement of
business expenses properly incurred but unreimbursed (to the extent
reimbursable) prior to the Date of Termination. Company retains the discretion
to use or decline use of Executive’s services through the Notice Period but
retains the obligation to pay Executive’s Base Compensation through the Notice
Period.
(ii)Notwithstanding the provisions of Section 5(a)(i), in the event that
Executive terminates this Agreement by resigning for Good Reason (defined
below), in addition to all accrued but unpaid Base Compensation for services
provided through the Date of Termination, the pro-rata value of Executive’s
Target Bonus for the current calendar year through the Date of Termination, and
payment for the value of any accrued, unused paid time off then-existing as of
the Date of Termination, (A) Company shall pay Executive (x) an amount equal to
two times Executive’s Base Compensation, payable on Company’s first regular pay
date that is on or after the 60th day following the Date of Termination and (y)
an amount equal to two times Executive’s Target Bonus for the calendar year in
which the Date of Termination occurs, in either case, payable in four
substantially equal installments, with the first such installment paid on
Company’s first regular pay date that is on or after the 60th day following the
Date of Termination and the three remaining installments paid on the last
regular pay date of each of the three calendar quarters immediately following
the calendar quarter that includes the Date of Termination and (B) for the
period beginning on the Date of Termination and ending on the date that is 18
months after the Date of Termination, Company shall reimburse Executive for the
premiums that Executive pays pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 and/or sections 601 through 608 of the Employee
Retirement Income Security Act of 1974 (collectively, “COBRA”) to continue
coverage in the health, dental and vision insurance plans sponsored by Company
in which Executive and Executive’s dependents participated immediately prior to
the Date of Termination (each such premium being a “COBRA Premium”); provided,
however, that in order to receive a COBRA Premium reimbursement, Executive must
timely elect COBRA continuation coverage, pay the applicable COBRA Premium and
provide Company with evidence satisfactory to Company of Executive’s having paid
the COBRA Premium within 30 days of having paid such COBRA Premium; provided,
further, however, that no COBRA Premium reimbursement shall be payable if such
reimbursement could reasonably be expected to subject Company or any member of
the Company Group to sanctions imposed pursuant to Section 2716 of the Public
Health Service Act and the related regulations and guidance promulgated
thereunder (collectively, including any successor statute, the “PHSA”). Each
COBRA Premium reimbursement shall be provided to Executive by Company within 30
days of its receipt of such evidence of the COBRA Premium payment; provided,
further, however, that Company shall have no obligation to provide Executive the
COBRA Premium reimbursement for any period in which Executive is eligible to
participate in a group medical plan sponsored by any other employer. Executive
agrees and understands that the payment of any COBRA Premium will remain
Executive’s sole responsibility. Collectively, the payments provided under this
Section shall be referred to as the “Good Reason Separation Package.”
For purposes of this Agreement, “Good Reason” shall mean (1) the material breach
of any of Company’s obligations under this Agreement without Executive’s written
consent; (2) the change of Executive’s title or the assignment to Executive of
any duties that materially adversely alter the nature or status of Executive’s
office, title, and responsibilities, including reporting responsibilities, or
action by Company that results in the material diminution of Executive’s
position, duties or authorities, from those in effect immediately prior to such
change in title, assignment or action, in each case, without Executive’s written
consent; or (3) in the event that Executive and Company cannot agree on a
relocation package, the relocation of Company’s principal executive offices, or
Company’s requiring Executive to relocate, anywhere outside the greater Houston,
Texas metropolitan area, except for required travel on Company’s business to an
extent substantially consistent with Executive’s obligations under this
Agreement. To constitute Good Reason, Executive is required to provide notice to
Company of the existence of the conditions constituting Good Reason within a
period not to exceed ninety (90) days from the initial existence of the
condition and Company must be provided a period of at least 30 days during which
it may remedy the condition.
(b)Death of Executive. If Executive dies during the term of this Agreement, in
addition to accrued but unpaid Base Compensation for services provided through
the Date of Termination, the pro-rata value of Executive’s Target Bonus for the
current calendar year through the Date of Termination (defined in Section 5(f)
below), and payment for the value of any accrued, unused paid time off
then-existing as of the Date of Termination, Company will be obligated to
continue for twelve (12) months after the Date of Termination to pay the Base
Compensation payments under Section 3(a) of this Agreement (such continuation
payments are referred to herein as the “Death Benefit Package”). Company may
thereafter terminate this Agreement without additional compensation to
Executive’s estate except to the extent this Agreement or any plan or
arrangement of Company provides for vested benefits or continuation of benefits
beyond termination of Executive’s employment.
(c)Disability of Executive. If Executive shall have been absent from the
full-time performance of Executive’s duties with Company for 180 business days
during any twelve-month period as a result of Executive’s incapacity due to
accident, physical or mental illness, or other circumstance which renders him
mentally or physically incapable of performing the duties and services required
of him hereunder on a full-time basis as determined by Executive’s physician
(“Disability”), Executive’s employment may be terminated by Company for
Disability. If Executive’s employment is terminated for Disability, in addition
to accrued but unpaid Base Compensation for services provided through the Date
of Termination (defined in Section 5(f) below), the pro-rata value of
Executive’s Target Bonus for the current calendar year through the Date of
Termination, and payment for the value of any accrued, unused paid time off
then-existing as of the Date of Termination, Executive shall be eligible to
receive the Without Cause Separation Package defined in Section 5(d)(i).
(d)Other Terminations.
(i)By Company for Reason Other Than Cause. Company may terminate this Agreement
and Executive’s employment for any reason whatsoever, or for no reason, in
Company’s sole discretion by providing a Notice of Termination (as defined in
Section 5(e) below). For purposes of this Agreement, acceptance by Company of
Executive’s resignation upon Company’s request or by mutual agreement shall be
deemed to be a termination by Company according to this Section 5(d)(i). In the
event that Executive’s employment is terminated by Company for any reason other
than Cause (defined in Section 5(d)(ii) below) and not due to Executive’s death
or Disability, then in addition to accrued but unpaid Base Compensation for
services provided through the Date of Termination (defined in Section 5(f)
below), the pro-rata value of Executive’s Target Bonus for the current calendar
year through the Date of Termination, and payment for the value of any accrued,
unused paid time off then-existing as of the Date of Termination , (A) Company
shall pay Executive (x) a lump sum equal to two times Executive’s Base
Compensation, payable on Company’s first regular pay date that is on or after
the 60th day following the Date of Termination and (y) an amount equal to two
times Executive’s Target Bonus for the calendar year in which the Date of
Termination occurs, in either case, payable in four substantially equal
installments, with the first such installment paid on Company’s first regular
pay date that is on or after the 60th day following the Date of Termination and
the three remaining installments paid on the last business day of each of the
three calendar quarters immediately following the calendar quarter that includes
the Date of Termination and (B) for the period beginning on the Date of
Termination and ending on the date that is 18 months after the Date of
Termination, Company shall reimburse Executive for the COBRA Premium (as defined
above); provided, however, that in order to receive a COBRA Premium
reimbursement, Executive must timely elect COBRA continuation coverage, pay the
applicable COBRA Premium and provide Company with evidence satisfactory to
Company of Executive’s having paid the COBRA Premium within 30 days of having
paid such COBRA Premium; provided, further, however, that no COBRA Premium
reimbursement shall be payable if such reimbursement could reasonably be
expected to subject Company or any member of the Company Group to sanctions
imposed pursuant to Section 2716 of the PHSA. Each COBRA Premium reimbursement
shall be provided to Executive by Company within 30 days of its receipt of such
evidence of the COBRA Premium payment; provided, further, however, that Company
shall have no obligation to provide Executive the COBRA Premium reimbursement
for any period in which Executive is eligible to participate in a group medical
plan sponsored by any other employer. Executive agrees and understands that the
payment of any COBRA Premium will remain Executive’s sole responsibility.
Collectively, the payments made under this Section shall be referred to as the
“Without Cause Separation Package.”
(ii)By Company for Cause. Company may terminate this Agreement and Executive’s
employment at any time for Cause. Notwithstanding the foregoing provisions of
this Section 5, in the event Executive’s employment is terminated because of
Cause, Company shall have no obligations pursuant to this Agreement after the
Date of Termination other than for Base Compensation accrued but unpaid through
the Date of Termination (defined by Section 5(f) below) and reimbursement of
business expenses properly incurred but unreimbursed (to the extent
reimbursable) prior to Date of Termination. For purposes herein, “Cause” means
(A) Executive’s gross negligence, gross neglect or willful misconduct in the
performance of the duties required hereunder that results in a material adverse
effect on Company, (B) Executive’s conviction for, deferred adjudication of, or
plea of no contest or nolo contendere to a felony, or (C) Executive’s material
breach of any material provision of this Agreement. Notwithstanding the
foregoing, prior to any termination for Cause under clauses (A) or (C) of the
preceding sentence, (X) Company must provide Executive with reasonable notice of
not less than ten (10) business days detailing the failure or conduct on which
the termination is to be based, (Y) Company must provide Executive a reasonable
opportunity to cure such failure or conduct, and (Z) after such notice and an
opportunity to cure, the Board must reasonably determine that Executive has not
cured such failure or conduct. Executive shall not be deemed to have been
terminated for Cause unless and until Executive has been provided an opportunity
to be heard in person by the Board (with the assistance of Executive’s counsel
if Executive so desires) on at least five business days’ advance notice, and the
Board must unanimously approve the termination of Executive for Cause.
(iii)After a Change in Control. If Executive terminates his employment with Good
Reason or Company terminates Executive’s employment without Cause (and not due
to Executive’s death or Disability) within twelve (12) months following a Change
in Control (as defined below), then in addition to accrued but unpaid Base
Compensation for services provided through the Date of Termination (defined in
Section 5(f) below), the pro-rata value of Executive’s Target Bonus for the
current calendar year through the Date of Termination, and payment for the value
of any accrued, unused paid time off then-existing as of the Date of
Termination, the pro-rata value of Executive’s Target Bonus for the current
calendar year, and payment for the value of any accrued, unused paid time off
then-existing as of the Date of Termination, and in lieu of the Without Cause
Separation Package or Good Reason Separation Package to which Executive would
otherwise be entitled pursuant to Section 5(d)(i) or Section 5(a)(ii), (A)
Company shall pay Executive (x) a lump sum equal to two and half times
Executive’s Base Compensation, payable on Company’s first regular pay date that
is on or after the 60th day following the Date of Termination and (y) an amount
equal to two and half times the Target Bonus for the calendar year in which the
Date of Termination occurs, payable in four substantially equal installments
with the first such installment paid on Company’s first regular pay date that is
on or after the 60th day following the Date of Termination and the three
remaining installments paid in each of the three calendar quarters immediately
following the calendar quarter that includes the Date of Termination and (B) for
the period beginning on the Date of Termination and ending on the date that is
18 months after the Date of Termination, Company shall reimburse Executive for
the COBRA Premium; provided, however, that in order to receive a COBRA Premium
reimbursement, Executive must timely elect COBRA continuation coverage, pay the
applicable COBRA Premium and provide Company with evidence satisfactory to
Company of Executive’s having paid the COBRA Premium within 30 days of having
paid such COBRA Premium; provided, further, however, that no COBRA Premium
reimbursement shall be payable if such reimbursement could reasonably be
expected to subject Company or any member of the Company Group to sanctions
imposed pursuant to Section 2716 of the PHSA. Each COBRA Premium reimbursement
shall be provided to Executive by Company within 30 days of its receipt of such
evidence of the COBRA Premium payment; provided, further, however, that Company
shall have no obligation to provide Executive the COBRA Premium reimbursement
for any period in which Executive is eligible to participate in a group medical
plan sponsored by any other employer. Executive agrees and understands that the
payment of any COBRA Premium will remain Executive’s sole responsibility.
Collectively, the payments made under this Section shall be referred to as the
“CIC Separation Package.” For the avoidance of doubt, if Executive’s employment
is not terminated by Executive with Good Reason or by Company without Cause (and
not due to Executive’s death or Disability) within twelve (12) months following
a Change in Control, then Executive shall no longer be eligible to receive the
CIC Separation Package with respect to such Change in Control but shall remain
eligible to receive the Without Cause Separation Package or Good Reason
Separation Package pursuant to Section 5(d)(i) or Section 5(a)(ii) or, if in the
future Executive’s employment is terminated by Executive with Good Reason or by
Company without Cause (and not due to Executive’s death or Disability) within
twelve (12) months following the occurrence of a subsequent Change in Control,
Executive shall again be eligible to receive the CIC Separation Package.
For purposes of this Agreement, the term “Change in Control” means, following
the Effective Date, the occurrence of any of the following events: (i) any
Qualifying Person (as defined below) becomes, directly or indirectly, the
“beneficial owner” (as determined pursuant to Rule 13d-3 promulgated under the
Exchange Act), by way of acquisition, transfer, merger, consolidation,
recapitalization, reorganization or otherwise, of more than 50% of either (a)
the then-outstanding shares of Company’s Class A common stock (“Stock”) or (b)
securities of Company representing the combined voting power of the
then-outstanding voting securities of Company entitled to vote generally in the
election of directors; or (ii) the consummation of a sale or other disposition
of assets of Company having a gross fair market value of 50% or more of the
total gross fair market value of all of the consolidated assets of Company and
the members of the Company Group (other than such a sale or disposition
immediately after which such assets are owned directly or indirectly by the
owners of Company in substantially the same proportions as their ownership of
Stock immediately prior to such sale or disposition).
For purposes of this Agreement, the term “Qualifying Person” means any person
other than (i) a Specified Owner (as defined below), (ii) a group of Specified
Owners acting together which would constitute a “group” for purposes of Section
13(d) of the Exchange Act or (iii) any entity owned, directly or indirectly, by
Company’s stockholders in substantially the same proportions as their ownership
of the then-outstanding shares of Stock.
For purposes of this Agreement, the term “Specified Owner” means any of (i)
Quintana Energy Partners, L.P., Quintana Energy Fund – FI, LP or Quintana Energy
Fund, TE, LP, (ii) Archer Holdco, LLC, (iii) Robertson QES Investment LLC, (iv)
Geveran Investments Ltd., and (v) any entity, affiliated fund or investment
vehicle directly or indirectly controlling, controlled by, or under common
control with, any of the persons described in clauses (i) through (iv) above
(other than Company and its respective subsidiaries).
(e)Notice of Termination. Any purported termination of Executive’s employment by
Company or by Executive and any purported termination of this Agreement shall be
communicated by written notice of termination (“Notice of Termination”) to the
other Party hereto in accordance with Section 9 hereof. Notice of Termination
shall include the effective Date of Termination (defined in Section 5(f)) of
this Agreement. Any Notice of Termination shall be deemed to also be Executive’s
resignation as director and/or officer of any member of the Company Group.
Executive agrees to execute any and all documentation of such resignations upon
request by Company, but he shall be treated for all purposes as having so
resigned upon the Date of Termination, regardless of when or whether he executes
any such documentation.
(f)Date of Termination. “Date of Termination” shall mean in the case of
Executive’s death, his date of death, and in all other cases, the date specified
in the Notice of Termination as the effective date on which this Agreement shall
be terminated, provided that the Date of Termination shall occur on the date on
which Executive incurs a “separation from service” within the meaning of Section
409A if such date is different than the date specified in the Notice of
Termination.
(g)No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor, shall the amount of any payment or benefit
provided for in this Agreement be reduced by any compensation or benefit earned
by Executive as a result of employment by another employer, self-employment
earnings, by retirement benefits, by offset against any amount claimed to be
owing by Executive to Company, or otherwise.
(h)Reimbursements for Expenses. Company shall reimburse Executive for business
expenses properly incurred prior to the Date of Termination, regardless of the
circumstances of termination, and in accordance with Company’s reimbursement
policy.
(i)Release. Notwithstanding any other provision in this Agreement to the
contrary, Executive shall be eligible to receive the Good Reason Separation
Package, the Without Cause Separation Package, the CIC Separation Package, or
the Death Benefit Package payments pursuant to Section 5(b) (each referred to
individually as a “Separation Package”) only if Executive (or, following
Executive’s death, Executive’s estate) has executed and not revoked a release of
all claims in a form acceptable to Company (the “Release”), which Release shall
release Company, each member of the Company Group and their respective
affiliates, and the foregoing entities’ respective shareholders, members,
partners, officers, managers, directors, fiduciaries, employees,
representatives, agents and benefit plans (and fiduciaries of such plans)
(collectively referred to as the “Released Parties”) from any and all claims,
including any and all causes of action arising out of Executive’s employment
with Company, any member of the Company Group or any of their respective
affiliates or the termination of such employment, but excluding all claims to
any Separation Package (or portion thereof) that Executive may have, any claims
with respect to any vested benefits, indemnification rights Executive had for
any actions or omissions occurring while employed by Company, any claims
Executive may have for worker’s compensation benefits, and any other claims
against any third party not included amongst the Released Parties. To be
entitled to receive a Separation Package, the time period during which Executive
can revoke the Release must expire before the sixtieth (60th) day after the Date
of Termination. Unless and until Executive has executed and not revoked a
Release and the time period during which Executive can revoke the Release has
expired, Executive shall have no right to receive a Separation Package. If
Executive has not executed without revoking a Release and the time period during
which Executive can revoke the Release has not expired before the sixtieth
(60th) day after the Date of Termination, Executive shall immediately forfeit
his rights to a Separation Package. For purposes of this Section 5(i), the term
"Executive" shall include Executive’s estate, in the event of Executive’s death.
(j)Compliance with Section 409A. It is the intention of both Company and
Executive that the benefits and rights to which Executive could be entitled
pursuant to this Agreement comply with Section 409A of the Code and the Treasury
Regulations and other guidance promulgated or issued thereunder (“Section
409A”), to the extent that the requirements of Section 409A are applicable
thereto, and the provisions of this Agreement shall be construed in a manner
consistent with that intention. If any benefits or rights constitute
“nonqualified deferred compensation” under Section 409A, then the nonqualified
deferred compensation shall be subject to the following additional requirements,
if and to the extent required to comply with Section 409A:
(i)Neither Company nor Executive, individually or in combination, may accelerate
any payment or benefit that is subject to Section 409A, except in compliance
with Section 409A and the provisions of this Agreement, and no amount that is
subject to Section 409A shall be paid prior to the earliest date on which it may
be paid without violating Section 409A.
(ii)For purposes of the foregoing, the terms used within this Section 5(j) have
the same meanings as those terms have for purposes of Section 409A, and the
limitations set forth herein shall be applied in such manner (and only to the
extent) as shall be necessary to comply with any requirements of Section 409A
that are applicable to the deferred compensation.
(iii)For purposes of applying the provisions of Section 409A to this Agreement,
and to the extent permissible under Section 409A, each installment payment and
each separately identified amount to which Executive is entitled under this
Agreement shall, in each case, be treated as a separate payment.
(iv)Any reimbursements by Company to Executive of any eligible expenses under
this Agreement that are not excludable from Executive’s income for Federal
income tax purposes (the “Taxable Reimbursements”) shall be made by no later
than the last day of Executive’s taxable year immediately following the year in
which the expense was incurred. The amount of any Taxable Reimbursements, and
the value of any in-kind benefits to be provided to Executive, during any
taxable year of Executive shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year of
Executive. The right to Taxable Reimbursement, or in-kind benefits, shall not be
subject to liquidation or exchange for another benefit.
(v)If Executive or Company believes, at any time, that any such benefit or right
that is subject to Section 409A does not so comply, the concerned Party shall
promptly advise the other and both Parties shall negotiate reasonably and in
good faith to amend the terms of such benefits and rights such that they comply
with Section 409A (with the most limited possible economic effect on Executive
and on Company). Notwithstanding the foregoing, Company makes no representations
that the payments and benefits provided under this Agreement comply with Section
409A and in no event shall Company be liable for all or any portion of the
taxes, penalties, interest or other expenses that may be incurred by Executive
on account of non-compliance with Section 409A.
6.Restrictive Covenants.
(a)General. The Parties acknowledge that during the Term, Company shall disclose
to Executive or provide Executive with access to trade secrets or confidential
information of Company or the other members of the Company Group, and Company
may place Executive in a position to develop business goodwill on behalf of
Company or the members of the Company Group or entrust Executive with business
opportunities of Company or the members of the Company Group. As a condition of
Executive’s receipt of Confidential Information and employment hereunder, and in
order to protect the trade secrets and Confidential Information of Company and
the other members of the Company Group that have been and will in the future be
disclosed or entrusted to Executive, the business goodwill of Company and the
other members of the Company Group that have been and will in the future be
developed in Executive, or the business opportunities that have been and will in
the future be disclosed or entrusted to Executive by Company and the other
members of the Company Group; and as an additional incentive for Company to
enter into this Agreement, Company and Executive agree to the following
obligations relating to unauthorized disclosures, non-competition and
non-solicitation.
(b)Confidential Information; Unauthorized Disclosure. Executive shall not,
whether during the period of his employment hereunder or thereafter, without the
written consent of the Board or a person authorized thereby, disclose to any
person, other than an executive of Company or a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by
Executive of his duties as an executive of Company, any Confidential Information
obtained by him while in the employ of Company with respect to Company’s
business. Subject to the exclusions below, as used in this Agreement
“Confidential Information” means data or information in any form, regardless of
whether or not marked “confidential” or “proprietary” (1) which concerns,
relates to, or comes from the business activities, business methods, products,
services, relationships, research, or business development of Company or another
member of the Company Group; (2) which Executive received, designed, compiled,
produced, used, generated or otherwise became aware of as a result of his
employment or engagement with Company or any other member of the Company Group;
and (3) which is not generally known to the public. The parties agree that
“Confidential Information” specifically includes, but is not limited to, trade
secrets (as defined by Texas and federal law) of Company or another member of
the Company Group and the following kinds of information and data (to the extent
not generally known to the public): (i) information about the customers and
prospective customers (such as customer and prospective customer identities,
contact information, preferences, needs, requirements, specifications,
proposals, contracts, financial information, and historic purchasing patterns,
and information about Company’s or its Affiliates’ provision of products and
services to each customer) of Company or another member of the Company Group;
(ii) non-public information about the products and service techniques of Company
or any other member of the Company Group; (iii) the computer systems and
software developed by Company or another member of the Company Group or their
respective agents for use by of Company or another member of the Company Group;
(iv) non-public information about the business methods (such as sales methods,
business processes, training manuals and methods, research and development work,
purchasing information and contracts, and new ideas made or conceived by
employees or agents) of Company or another member of the Company Group; (v)
financial information (such as pricing and bidding formulas, financial
projections, budgets, analyses, accounting data, and financing information) of
Company or another member of the Company Group; (vi) information about the
business plans and strategies (such as marketing plans, opportunities for new or
developing business, products, services, or markets, and information about new
business partnerships or distributorship arrangements) of Company or another
member of the Company Group; (vii) private personnel information (including
employee social security numbers and medical records); (viii) communications
between Company or other members of the Company Group and their respective
attorneys; (ix) information provided to Company or another member of the Company
Group with an expectation of confidentiality or which is subject to
non-disclosure obligations (such as information shared in confidence by a
customer or supplier); and (x) information marked “confidential” or
“proprietary” by Company or another member of the Company Group. “Confidential
Information” does not include general knowledge and skills used throughout the
energy industry or any information which Executive may be required to disclose
by any applicable law, order, or judicial or administrative proceeding. In no
event shall an asserted violation of the provisions of this Section constitute a
basis for deferring or withholding any amounts payable to Executive under this
Agreement. Within fourteen (14) days after the termination of Executive’s
employment for any reason, Executive shall return to Company all documents and
other tangible items containing Company or other Company Group information which
are in Executive’s possession, custody or control. Executive agrees that all
Confidential Information exclusively belongs to Company, the other members of
the Company Group or their designated affiliate, and that any work of authorship
relating to Company’s business, products or services, whether such work is
created solely by Executive or jointly with others, and whether or not such work
is Confidential Information, shall be deemed exclusively belonging to Company,
the other members of the Company Group or their designated affiliate.
(c)Permitted Disclosures. Nothing in this Agreement shall prohibit or restrict
Executive from lawfully (i) initiating communications directly with, cooperating
with, providing information to, causing information to be provided to, or
otherwise assisting in an investigation by any governmental or regulatory
agency, entity, or official(s) (collectively, “Governmental Authorities”)
regarding a possible violation of any law; (ii) responding to any inquiry or
legal process directed to Executive individually from any such Governmental
Authorities; (iii) testifying, participating or otherwise assisting in an action
or proceeding by any such Governmental Authorities relating to a possible
violation of law; or (iv) making any other disclosures that are protected under
the whistleblower provisions of any applicable law. Additionally, pursuant to
the federal Defend Trade Secrets Act of 2016, Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (x) is made (A) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (y) is made to Executive’s attorney in relation
to a lawsuit for retaliation against Executive for reporting a suspected
violation of law; or (z) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Nothing in this
Agreement requires Executive to obtain prior authorization from Company before
engaging in any conduct described in this paragraph, or to notify Company that
Executive has engaged in any such conduct.
(d)Non-Competition. Executive covenants and agrees that during the Prohibited
Period, Executive will not directly or indirectly (other than on behalf of a
member of the Company Group) engage or carry on in the Business within the
Restricted Area (or with responsibilities that relate to the Restricted Area) in
any capacity in which Executive performs services or otherwise has duties that
are the same as, or are similar to, those performed by Executive for any member
of the Company Group. Nothing in the foregoing Section 6(d) will prevent
Executive from owning an aggregate of not more than 1% of (i) the outstanding
stock or other equity securities of any class of any corporation or other entity
engaged in the Business, if such stock or equity securities are listed on a
national securities exchange or regularly traded in the over-the-counter market
by a member of a national securities exchange, so long as neither Executive nor
any of Executive’s affiliates has the power, directly or indirectly, to control
or direct the management or affairs of any such corporation or entity and is not
involved in the management of such corporation or entity. The term “Prohibited
Period” means the period in which Executive is employed or engaged by any member
of the Company Group and continuing through the date that is 12 months after the
date that Executive is no longer employed or engaged by any member of the
Company Group. The term “Business” means the business in which the Company Group
is engaged and for which Executive has responsibility during the period of time
that Executive is providing services to any member of the Company Group, which
business includes the business of comprehensive oilfield services, including
directional drilling, pressure control, pressure pumping and wireline. The
“Restricted Area” means Kansas, New Mexico, Ohio, Oklahoma, North Dakota,
Pennsylvania, Texas, West Virginia and Wyoming.
(e)Non-Solicitation. Executive covenants and agrees that during the Prohibited
Period, Executive will not directly or indirectly (other than on behalf of a
member of the Company Group): (i) engage or employ, or solicit or contact with a
view to the engagement or employment of, any person who is an officer or
employee of any member of the Company Group; or (ii) canvass, solicit, approach
or entice away or cause to be canvassed, solicited, approached or enticed away
from the Company Group any of the Company Group’s customers about which
Executive obtained Confidential Information, with whom or which Executive had
contact, or for whom or which Executive had responsibility on behalf of any
member of the Company Group.
(f)Enforcement and Reformation. It is the desire and intent of the Parties that
the provisions of this Section 6 shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Section 6 (or part thereof) shall be adjudicated to be invalid or unenforceable,
such provision (or part thereof) shall be deemed amended to delete therefrom the
portion thus adjudicated to be invalid or unenforceable. Such deletion shall
apply only with respect to the operation of such provisions (or parts thereof)
of this Section 6 in the particular jurisdiction in which such adjudication is
made. In addition, if the scope of any restriction contained in this Section 6
is too broad to permit enforcement thereof to its fullest extent, then such
restriction shall be enforced to the maximum extent permitted by law, and
Executive hereby consents and agrees that such scope may be judicially modified
in any proceeding brought to enforce such restriction.
(g)Remedies. In the event of a breach or threatened breach by Executive of any
of the provisions of this Section 6, Executive acknowledges that money damages
would not be sufficient remedy, and Company and the other members of the Company
Group shall be entitled to specific performance, injunction and such other
equitable relief as may be necessary or desirable to enforce the restrictions
contained herein. Such remedies are not exclusive, and nothing herein contained
shall be construed as prohibiting Company or the other members of the Company
Group from pursuing any other remedies available for such breach or threatened
breach or any other breach of this Agreement.
7.Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by Company or any member of the Company Group
and for which Executive may qualify, nor shall anything herein limit or
otherwise adversely affect such rights as Executive may have under any stock
option or other agreements with Company or any member of the Company Group.
8.Non-assignability by Executive. The obligations of Executive hereunder are
personal and may not be assigned or delegated by him or transferred in any
manner whatsoever, nor are such obligations subject to involuntary alienation,
assignment or transfer, except by will or the laws of descent and distribution.
9.Method of Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered, sent by overnight
courier or by facsimile with confirmation of receipt or on the third business
day after being mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to Company at its principal office address
and facsimile number, directed to the attention of the Board with a copy to the
Secretary of Company, and to Executive at Executive’s residence address,
personal email address provided by Executive to Company, and facsimile number,
if any, on the records of Company or to such other address as either Party may
have furnished to the other in writing in accordance herewith except that notice
of change of address shall be effective only upon receipt.
10.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
11.Successors and Binding Agreement. This Agreement shall be binding upon and
inure to the benefit of Company and any successor of Company (whether direct or
indirect, by purchase, merger, consolidation or otherwise), and this Agreement
shall inure to the benefit of and be enforceable by Executive’s legal
representatives. Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that Company would be required to perform it if no such succession had taken
place. As used in this Agreement, “Company” shall mean Company as hereinbefore
defined and any successor by operation of law or otherwise and any successor to
its business and/or assets as aforesaid which assumes this Agreement.
12.Indemnification. Company shall defend and indemnify Executive to the fullest
extent allowed by law, and to provide him with coverage under any directors’ and
officers’ liability insurance policies, in each case on terms not less favorable
than those provided to any of its other directors and officers as in effect from
time to time. In the event of any inconsistency or conflict between the
provisions in this Section 12 and any provision in any other indemnity agreement
or other agreement between the Parties, the provision in such other agreement
shall control.
13.Withholding; Deductions. Anything to the contrary notwithstanding, all
payments required to be made by Company hereunder to Executive, his estate or
beneficiaries, shall be subject to withholding of such amounts relating to all
federal, state, local and other taxes as Company may reasonably determine it
should withhold pursuant to any applicable law or regulation and any deductions
consented to in writing by Executive. In lieu of withholding such amounts in
whole or in part, Company may, in its sole discretion, accept other provisions
for payment of taxes as required by law, provided Company is satisfied that all
requirements of law affecting its responsibilities to withhold such taxes have
been satisfied.
14.Waiver and Modification. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Executive and such officer as may be specifically
authorized by Company. No waiver by either Party hereto at any time of any
breach by the other Party hereto of, or in compliance with, any condition or
provision of this Agreement to be performed by such other Party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
15.Applicable Law. This Agreement is entered into under, and the validity,
interpretation, construction and performance of this Agreement shall be governed
by, the laws of the State of Texas.
16.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
17.Entire Agreement. Except as provided in the written benefit plans and
programs and agreements of Company in effect during the Term, this Agreement is
an integration of the Parties’ agreement; no agreement or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either Party which are not set forth expressly in this Agreement;
and, except as expressly stated herein, this Agreement contains the entire
understanding of the Parties in respect of the subject matter and supersedes and
replaces in full all prior written or oral agreements and understandings between
the Parties with respect to such subject matters. Without limiting the scope of
the preceding sentence, all prior understandings and agreements among the
Parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect. In entering this Agreement, Executive and
Company expressly acknowledge and agree that the Original Employment Agreement
has been terminated as of the Effective Date, with Company and each other member
of the Company Group having fully and finally satisfied all obligations
thereunder. For the avoidance of doubt, Executive expressly acknowledges and
agrees that neither Company or any member of the Company Group nor any of their
respective affiliates has any future obligations pursuant to the Original
Agreement (including any obligations with respect to severance pay or benefits),
as that agreement has been terminated and satisfied by each applicable entity in
its entirety, and Executive has no further entitlements pursuant to the Original
Employment Agreement. Executive further acknowledges and agrees that, with the
exception of any unpaid base salary earned in the pay period that includes the
Effective Date, he has received all leaves (paid and unpaid) and compensation
that Executive has been owed, is owed or ever could be owed by Company, any
member of the Company Group and each of their respective affiliates pursuant to
the Original Employment Agreement. Notwithstanding the foregoing, the Parties
acknowledge and agree that the provisions regarding non-disclosure,
non-competition and non-solicitation herein (including such provisions in
Section 6 above) complement and are in addition to (and do not replace or
supersede) all obligations that Executive has to Company, any member of the
Company Group or any of their respective affiliates with respect to
confidentiality, non-disclosure, non-competition and non-solicitation, as set
forth in any other written agreement and as exist at common law.
18.Representation by Executive. Executive hereby represents and warrants to
Company that, as of the Effective Date, he is not party to any employment or
other agreement or obligation with or to any third party which would preclude
him from employment with Company and performing his obligations under this
Agreement.
19.Severability. If a court of competent jurisdiction determines that any
provision of this Agreement (or part thereof) is invalid or unenforceable, then
the invalidity or unenforceability of that provision (or part thereof) shall not
affect the validity or enforceability of any other provision (or part thereof)
of this Agreement and all other provisions (and parts thereof) shall remain in
full force and effect.
20.Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
21.Gender and Plurals; Interpretation. Wherever the context so requires, the
masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely. Titles and headings to Sections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof. Any and all Exhibits or Unless the context
requires otherwise, all references herein to an agreement, instrument or other
document shall be deemed to refer to such agreement, instrument or other
document as amended, supplemented, modified and restated from time to time to
the extent permitted by the provisions thereof. All references to “dollars” or
“$” in this Agreement refer to United States dollars. The words “herein”,
“hereof”, “hereunder” and other compounds of the word “here” shall refer to the
entire Agreement and not to any particular provision hereof. Wherever the
context so requires, the masculine gender includes the feminine or neuter, and
the singular number includes the plural and conversely. The word “or” as used
herein is not exclusive. All references to “including,” “includes” or “include”
shall be construed as meaning “including without limitation.”
22.Third-Party Beneficiaries. Each member of the Company Group that is not a
signatory hereto shall be a third-party beneficiary of Executive’s
representations, covenants, and commitments set forth in Sections 2, 6 and 17
hereto and shall be entitled to enforce such representations, covenants and
commitments as if a party hereto.
23.Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “disqualified individual” (as defined in Section
280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Executive has the
right to receive from Company, any member of the Company Group or any of their
respective affiliates, would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then the payments and benefits provided for in
this Agreement shall be either (i) reduced (but not below zero) so that the
present value of such total amounts and benefits received by Executive from
Company, any member of the Company Group or any of their respective affiliates
shall be one dollar ($1.00) less than three times Executive’s “base amount” (as
defined in Section 280G(b)(3) of the Code) and so that no portion of such
amounts and benefits received by Executive shall be subject to the excise tax
imposed by Section 4999 of the Code or (ii) paid in full, whichever produces the
better net after-tax position to Executive (taking into account any applicable
excise tax under Section 4999 of the Code and any other applicable taxes). The
reduction of payments and benefits hereunder, if applicable, shall be made by
reducing, first, payments or benefits to be paid in cash hereunder in the order
in which such payment or benefit would be paid or provided (beginning with such
payment or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by Company
in good faith. If a reduced payment or benefit is made or provided and through
error or otherwise that payment or benefit, when aggregated with other payments
and benefits from Company, any member of the Company Group or any of their
respective affiliates used in determining if a “parachute payment” exists,
exceeds one dollar ($1.00) less than three times Executive’s base amount, then
Executive shall immediately repay such excess to Company upon notification that
an overpayment has been made. Nothing in this Section 22 shall require Company
to be responsible for, or have any liability or obligation with respect to,
Executive’s excise tax liabilities under Section 4999 of the Code.
24.Provisions Regarding Effective Date. As provided herein, this Agreement shall
not be in force or effect prior to the Effective Date. In the event that
Executive’s employment with QES Management LLC or Company terminates at any time
prior to the Effective Date such that, following such termination, Executive is
no longer employed by QES Management LLC or Company, regardless of the reason
for such termination, such termination shall be governed by the terms of any
agreements or understandings currently in effect between Executive, QES
Management LLC and Company (including but not limited to the Original Employment
Agreement) and this Agreement shall be null and void and of no force or effect.


[Remainder of page intentionally left blank;
Signature Page Follows]



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.


QUINTANA ENERGY SERVICES INC.
By:    /s/ Corbin Robertson, Jr.
Name:    Corbin Robertson, Jr.


Title:    Chairman


EXECUTIVE
/s/ D. Rogers Herndon
D. Rogers Herndon




1

